Name: Commission Regulation (EEC) No 3564/83 of 16 December 1983 amending Regulation (EEC) No 3404/83 on the supply of common wheat flour to the international Committee of the Red Cross as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 12. 83 Official Journal of the European Communities No L 355/ 15 COMMISSION REGULATION (EEC) No 3564/83 of 16 December 1983 amending Regulation (EEC) No 3404/83 on the supply of common wheat flour to the International Committee of the Red Cross as food aid whereas it is proving difficult to supply the product in containers for the destination concerned ; whereas the said Regulation should therefore be amended to specify a new deadline for the submission of tenders ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (9), as last amended by Regulation (EEC) No 3323/81 (10) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied, and the supply conditions which are set out in the Annex hereto : Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid management (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 29 July 1983 , the Commission of the European Communities decided to grant, under a Community measure, 2 330 tonnes of cereals to the International Committee of the Red Cross under its food-aid programme for 1983 ; Whereas Regulation (EEC) No 3404/83 (8) provides for the supply of common wheat flour in containers ; HAS ADOPTED THIS REGULATION : Article 1 The Belgian intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . 0 OJ No L 352, 14 . 12 1982, p. 1 . 0 OJ No L 196, 20 . 7 . 1983, p. 1 . (*) OJ No 106, 30 . JO . 1962, p. 2553/62. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. o OJ No L 263 , 19 . 9 . 1973 , p. 1 . (*) OJ No L 337, 2 . 12 . 1983 , p. 22 . (9) OJ No L 192, 26 . 7 . 1980, p. 11 . ( 10) OJ No L 334, 21 . 11 . 1981 , p . 27. \ No L 355/16 Official Journal of the European Communities 17. 12. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1983 . For the Commission Poul DALSAGER Member of the Commission 17. 12. 83 Official Journal of the European Communities No L 355/ 17 ANNEX I 1 . Programme : 1983 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : Ethiopia 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 1 700 tonnes (2 330 tonnes of cereals) 6 . Number of lots : one (in two parts : 850 tonnes  Assab and 850 tonnes  Massawa) 7 . Intervention agency responsible for conducting the procedure : OBEA, rue de TrÃ ¨ves 82, B-1040 Bruxelles (telex 24 076) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 4 % maximum  protein content : 10,5 % minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging : &gt;  in new bags (')  jute sacks lined with cotton sacks, of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 15 cm followed by (in letters at least 5 cm high) : 850 tonnes  Assab : 'ETH 87 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION ASSAB' 850 tonnes  Massawa : 'ETH 86 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION MASSAWA' 1 1 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Assab and Massawa 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 28 December 1983 16 . Shipment period : 10 to 31 January 1984 1 7. Security : 1 2 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 /o of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 355/ 18 Official Journal of the European Communities 17. 12. 83 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 700 Ã ts Brichart et CiÃ © ex magasins Mousset Ã ®le Monsin, LiÃ ¨ge Ã ®le Monsin, LiÃ ¨ge 570 Interagri SC Silos de et Ã Floreffe Floreffe 260 Les silos de la Meuse SA Darse Nord, route n0 10 tie Monsin, LiÃ ¨ge Ã ®le Monsin, LiÃ ¨ge 600 Les silos de la Dendre Rue de la Station, 41 Ath Ath 200 Comptoir d'achat et de vente du Boerenbond belge Quai de l'EntrepÃ ´t, 1 1 Ath Ath